Case 1:17-cv-00165-SPW Document 29 Filed 06/01/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
JORAN COOLEY,
CV 17-165-BLG-SPW
Plaintiff,
VS. ORDER ADOPTING
MAGISTRATE’S FINDINGS
MOYRA ANTHONY, et al., AND
RECOMMENDATIONS
Defendants.

 

 

The United States Magistrate Judge filed Findings and Recommendations on
April, 29, 2020. (Doc. 28.) The Magistrate recommended dismissing the case for
Plaintiff's failure to prosecute. (/d. at 4.)

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. Federal Rule of Civil Procedure 6(d) extends that period by 3
days when a party is served by mail. No objections were filed. When neither party
objects, this Court reviews the Magistrate’s Findings and Recommendations for
clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d
1309, 1313 (9th Cir. 1981). Clear error exists if the Court is left with a “definite and
firm conviction that a mistake has been committed.” United States v. Syrax, 235

F.3d 422, 427 (9th Cir. 2000).
Case 1:17-cv-00165-SPW Document 29 Filed 06/01/20 Page 2 of 2

After reviewing the Findings and Recommendations, this Court does not find
that the Magistrate committed clear error. Plaintiff has failed to prosecute his case,
and dismissal is appropriate. See Fed. R. Civ. P. 41(b); Dreith v. Nu Image, Inc.,
648 F.3d 779, 788 (9th Cir. 2011); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.
1992). Accordingly,

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 28) are ADOPTED IN FULL.

IT IS FURTHER ORDERED: |

1. This action is DISMISSED under Federal Rule of Civil Procedure 41(b) for
failure to prosecute.

2. The clerk shall enter a judgment of dismissal.

3. Pursuant to Federal Rule of Appellate Procedure 24(a)(4)B), the Court

CERTIFIES that any appeal from this disposition would not be taken in good

faith.

. jee
DATED this SL” day of June, 2020.

Pocwax. Pirdicttee..

SUSAN P. WATTERS
United States District Judge

 
